DETAILED ACTION
This action is responsive to amendment filed on December 29th, 2020. 
Claims 1~4, 6, 9~14, 16, and 18~20 are examined.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Objections to claims 6, 11, and 13~20 are withdrawn in view of amendments made.
Claims 12~20 rejected under §112(a), §112(b), and §112(f) are withdrawn in view of amendments made.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1~4, 6, 9~14, 16, and 18~20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Furthermore, Applicant has failed to seasonably challenge the Examiner's assertions of well-known subject matter in the previous Office action(s) pursuant to the requirements set forth under MPEP § 2144.03. A “seasonable challenge” is an explicit demand for evidence set forth by Applicant in the next response, including a statement why the noticed fact is not considered to be common knowledge or well-known in the art. A general allegation that the claims define a patentable invention without any reference to the examiner's assertion of official notice would be inadequate. Accordingly, the claim limitations the Examiner considered as “well known” in the first Office action, i.e. “discovering the network topology based on VLAN configurations…” (claim 4), and “translating terms in the recovery plan to account for differences…” (claim 11) are now established as admitted prior art of record for the course of the prosecution. See In re Chevenard, 139 F.2d 71, 60 USPQ 239 (CCPA 1943) and MPEP § 2144.03, paragraph (C).  
Nonetheless, in the interest of compact prosecution the Examiner has included further evidence (see the 103 rejection) that the subject matter (claims 5, 7, and 8 now incorporated into claim 1) was well-known in the art. The prior art relied upon by Brandwine et al. (US 2017/0262300) in the previous office action will now be combined with the new evidence and the Madhu reference. 
As such the rejection is sustained below:
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1~3, 6, 9, 10, 12~16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Madhu et al. hereinafter Madhu (U.S 2016/0048408), Brandwine et al. hereinafter Brandwine (U.S 2017/0262300) in view of Vatnikov et al. hereinafter Vatnikov (U.S 2015/0341221).
Regarding Claim 1,
Madhu taught a method for generating a recovery plan to automatically provision a network at a target site, the method comprising: 
discovering a network topology of a source site, wherein the network of the source site includes a plurality of virtual machines [¶55, auto-discover and blueprint virtual servers; Fig. 8 and associated description]; 

prepare the recovery plan to auto-provision a network of the target site such that a connectivity of the target site is equivalent to a connectivity of the network of the source site [¶144, failover plan needs subnet mapping; ¶145, allocating target subnet to map to the source subnets to complete the failover].
 Madhu did not specifically teach wherein the network topology includes subnets, address ranges and routes, by performing an analysis of network traffic to identify IP addresses of each of the plurality of virtual machines in order to match each of the plurality of virtual machines to one of the subnets and to identify routes between virtual machines in the network of the source site and between the subnets; matching each of the plurality of virtual machines to the network topology based on the analysis such that the plurality of virtual machines are placed in respective subnets and such that routes can be established in the network at the target site; and wherein the recovery plan, during implementation, is configured to construct the network at the target site to correspond to the network associated with a recovery point.
Brandwine taught performing an analysis of network traffic to identify IP addresses of each of the plurality of virtual machines in order to match each of the plurality of virtual machines to one of the subnets and to identify routes between virtual machines in the network of the source site and between the subnets [¶15, collecting network flow data; ¶17; ¶18, collected flow data includes i.e. source/destination IP addresses and source/destaionation IP masks (“subnet”).
Brandwine’s teaching of analyzing network traffic to identify IP addresses of each of the plurality of virtual machines in order to match each of the plurality of virtual machines to a subnet with the teachings of Madhu, because the combination would allow a user to know more detailed information about the network traffic flowing through the virtual resources [¶3].
The combination of Madhu and Brandwine did not specifically teach matching each of the plurality of virtual machines to the network topology based on the analysis such that the plurality of virtual machines are placed in respective subnets and such that routes can be established in the network at the target site; and wherein the recovery plan, during implementation, is configured to construct the network at the target site to correspond to the network associated with a recovery point.
Vatnikov taught matching each of the plurality of virtual machines to the network topology based on the analysis such that the plurality of virtual machines are placed in respective subnets and such that routes can be established in the network at the target site [¶8, IP mapping rules that describe how VMs are connected to specific virtual networks at the protected and recovery sites; ¶10~¶11, subnet mapping between network R at recovery site 102 and network P at protected site 101; Fig. 1] and wherein the recovery plan, during implementation, is configured to construct the network at the target site to correspond to the network associated with a recovery point [¶14, applying the IP customization according to the rule’s resolve function for reconfiguring VM at network R].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Vatnikov’s teaching of Madhu and Brandwine, because the combination would eliminate the need for the user to specify desired TCP/IP settings on a per-VM basis prior to disaster recovery [¶7].
Regarding Claim 2,
Madhu taught further comprising discovering the network topology of the source site by detecting subnets, address ranges for each of the subnets, and/or routes in the network topology of the source site [¶55; ¶71, network information].
Regarding Claim 3,
Madhu taught further comprising discovering the network topology of the source site programmatically [¶71, REST API] or based on network topology discovery protocols.
Regarding Claim 6,
The combination of Madhu and Brandwinde in view of Katnikov taught wherein matching each of the plurality of virtual machines to the network topology, the method further comprising matching each of the plurality of virtual machines to specific subnets [Katnikov: ¶10~¶11]. See motivation of claim 1 above.
Regarding Claim 9,
Madhu taught further comprising presenting the recovery plan to user for approval or for changes [¶146; ¶104].
Regarding Claim 10,
Madhu taught further comprising recovering the network of the target site in accordance with the recovery plan [¶137].
Regarding Claims 12, 13, 18, and 19, the claims are similar in scope to claims 1~3, 6, 9, 10 respectively and therefore, rejected under the same rationale.

s 4, 11, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Madhu in view of Official Notice hereinafter ‘ON’.
Regarding Claims 4 and 14,
The combination of Madhu, Brandwinde, and Vatnikov in view of ON taught further comprising discovering the network topology based on VLAN configurations, wherein the VLAN configurations are determined using APIs or agents. See 2007/0223493 ¶35, software based logical group endpoint discovery.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, ON’s teaching of discovering the network topology based on VLAN configurations, wherein the VLAN configurations are determined using APIs or agents with the teachings of Madhu, Brandwinde, and Vatnikov because the combination would allow highly efficient learning of network endpoint VLAN group associations [¶26].
Regarding Claims 11 and 20,
The combination of Madhu, Brandwinde, and Vatnikov in view of ON taught further comprising translating terms in the recovery plan to account for differences in infrastructure between the source site and the target site. See 9,594,640 C2: 61~C3: 8. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, ON’s teaching of translating terms in the recovery plan to account for differences in infrastructure between the source site and the target site with the teachings of Madhu, because the combination would migrate a portion of the resources of the computing environment to some other portion of the computing environment when certain components fail or cease to function at their optimal level (C1: 21~28).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/Primary Examiner, Art Unit 2457